[Cite as Parma Hts. v. Dedejczyk, 2012-Ohio-3458.]



                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 97664



                            CITY OF PARMA HEIGHTS
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                                MONIKA DEDEJCZYK
                                                           DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                                      Parma Municipal Court
                              Case Nos. 11 TRC 04142 and CRB 01650


        BEFORE: Boyle, P.J., S. Gallagher, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                            August 2, 2012
ATTORNEY FOR APPELLANT

Michael C. Asseff
159 Crocker Park Boulevard
Suite 400
Westlake, Ohio 44145

ATTORNEY FOR APPELLEE

Thomas J. Kelly
Prosecutor
City of Parma Heights
6281 Pearl Road
Parma Heights, Ohio 44130
MARY J. BOYLE, P.J.:

       {¶1} After the trial court denied her motion to suppress, defendant-appellant,

Monika Dedejczyk, pleaded no contest to operating a vehicle while under the influence of

alcohol and/or drugs (“OVI”), operating a vehicle with a prohibited breath alcohol content

(“BAC”), failure to obey a traffic control device, and making an improper turn.           She

appeals the trial court’s judgment denying her motion to suppress, raising the following

four assignments of error for our review:

       “[1.] The trial court erred by failing to suppress all evidence obtained as a result of

an illegal traffic stop.

       “[2.] Even if the trial court correctly determined that the arresting officer possessed

probable cause to initiate a traffic stop of defendant, the trial court erred in concluding,

based on the arresting officer’s testimony, that the officer possessed reasonable, articulable

suspicion of impairment so as to expand the traffic stop into an investigatory search and

seizure of defendant.

       “[3.] Even if the trial court correctly found that the arresting officer possessed

reasonable articulable suspicion of intoxication justifying the expanded investigatory search

and seizure of appellant, the trial court nevertheless erred in finding that the arresting

officer substantially complied with NHTSA standards with respect to his administration of

field sobriety tests.
       “[4.] Even if the arresting officer substantially complied with NHTSA standards, the

officer observed insufficient clues of intoxication and therefore the trial court erred in

determining that probable cause existed for the OVI arrest.”

       {¶2} Finding no merit to her appeal, we affirm.

                             Procedural History and Factual Background

       {¶3} In April 2011, Dedejczyk was cited for (1) OVI in violation of R.C.

4511.19(A)(1)(a), (2) operating a vehicle with a prohibited BAC in violation of R.C.

4511.19(A)(1)(d), (3) failure to obey a traffic control device in violation of R.C. 4511.12,

and (4) making an improper turn in violation of R.C. 4511.36(A)(2).

       {¶4} Dedejczyk moved to suppress all evidence against her, arguing that the

arresting police officer did not have reasonable suspicion to make the initial stop and that

the field sobriety tests were not conducted in substantial compliance with the National

Highway Traffic Safety Administration (“NHTSA”) standards.              The following facts were

presented at the suppression hearing.

       {¶5} Officer Luke Wittasek of the Parma Heights Police Department testified that

he was on routine patrol in April 2011 around 1:00 a.m. when he observed Dedejczyk’s

vehicle stopped at a red light beside city hall.       He explained that city hall is located on

Pearl Road next to a plaza.      City hall and the plaza share a traffic light to exit their parking

areas onto Pearl Road.        Officer Wittasek testified that Dedejczyk was exiting that parking

area at the traffic light.    There is at least one establishment that sells alcohol in the plaza,

as well as an Arabica coffee shop.
         {¶6} Officer Wittasek said that he observed Dedejczyk attempt to make a left-hand

turn onto Pearl Road while the traffic light was still red. He stated that she “noticed that

[she] couldn’t make the turn because vehicles were coming both ways and [she] backed * *

* up all the way back up into the lot there.”     Officer Wittasek said that Dedejczyk “was

well past the middle of the intersection” before she backed into the parking area; Pearl

Road is five lanes wide in front of city hall.     Officer Wittasek breaked and waited for

Dedejczyk to pull out again.      When the light turned green, Dedejczyk turned left onto

Pearl Road and Officer Wittasek followed her.

         {¶7} Officer Wittasek testified that he observed Dedejczyk get “into the center turn

lane just before York and [make] a wide turn going onto York Road using both lanes to

turn.”    He stated that Dedejczyk “settled in the curb lane” after she turned.        To be in

compliance with Ohio intersection law, Officer Wittasek explained that Dedejczyk should

have remained in the center lane as she turned.    At that point, he initiated a traffic stop for

two traffic violations: (1) turning left on a red light, and (2) “the wide turn” onto York

Road.

         {¶8} Officer Wittasek stopped Dedejczyk after she turned onto York Road.            He

approached the driver’s side of her vehicle.      He said that he smelled a strong odor of

alcohol as he explained why he stopped her.       Officer Wittasek said that Dedejczyk had

glassy eyes and slightly slurred speech.   He asked Dedejczyk if she had been drinking and

she replied “no.”    But Officer Wittasek asked her why he could smell alcohol if she had

not been drinking and at that point, Dedejczyk admitted to having two glasses of wine.
       {¶9} Officer Wittasek asked Dedejczyk to “submit to [a] portable breathalyzer,”

which she agreed to do.      Dedejczyk tested positive for alcohol.       He then conducted a

couple “pre-exit” tests, including the finger dexterity test and the “ABC test.”          Officer

Wittasek explained that he was aware that these tests are not NHTSA compliant.             Based

on the results of these “pre-exit” tests (which the trial court did not permit him to testify to),

he conducted field sobriety tests.

       {¶10} Officer Wittasek testified that he conducted the “eye test,” or the Horizontal

Gaze Nystagmas (“HGN”) test, the one-leg-stand test, and the walk-and-turn test.              He

further explained how he conducted each test and how Dedejczyk performed on each test.

       {¶11} Regarding the HGN test, Officer Wittasek testified that he had Dedejczyk

stand at “the military position of attention” with her hands on her face.      He then used his

right index finger to check for lack of smooth pursuit, distinct and sustained nystagmus,

maximum deviation, and onset nystagmus prior to 45 degrees.               He explained that in

looking for smooth pursuit, he had Dedejczyk follow his finger with her left eye first for

two seconds, and then for two seconds back.        He then repeated the test for her right eye.

He then repeated the test for both eyes.          For distinct and sustained nystagmus and

maximum deviation, Officer Wittasek explained that he takes his finger “all the way out”

until the whites of the eyes are showing, and he counts for four seconds, and then he brings

his finger slowly back to the middle.       He then repeats the test for both eyes.      For the

onset nystagmus prior to 45 degrees, he stated that he moved his finger to Dedejczyk’s

shoulder until he began to get “jerking of the eyes which is the nystagmus,” and then he
stopped, counted to four again, and then brought his finger back to the middle. He

repeated the test for both eyes.   Officer Wittasek testified that he obtained four of the six

clues from testing Dedejczyk on the HGN test.      He explained that Dedejczyk “had trouble

following [his] finger” on the distinct and sustained nystagmus, so he was not able to obtain

any clues for that test.

        {¶12} With respect to the one-leg-stand test, Officer Wittasek testified that

Dedejczyk was wearing heels.       He asked her if she wanted to take them off, but she

refused.   He then had her stand with her feet together, with her arms down to her sides.

He instructed her how to do the test, and then demonstrated how to do it. Officer Wittasek

stated that Dedejczyk “was hiking up her skirt” and “continuously talking” while he was

giving her instructions.   He stated that he knew there were “several errors” on the test, but

he could not remember what they were.

        {¶13} On cross-examination, after reviewing the police report, Officer Wittasek

agreed that Dedejczyk never put her foot down during the test.     But he explained that she

began miscounting after “one thousand eleven.”       He also said that she did not hold her

arms down to her side like she is supposed to because she held onto her skirt the entire

time.

        {¶14} With respect to the walk-and-turn test, Officer Wittasek testified that he had

Dedejczyk stand with her left foot in front of her right, with her feet heel-to-toe, and keep

her arms down to her side. While she was in the starting position, he instructed her
verbally and then demonstrated the test to her.      He could not remember the results of the

test without looking at his report.

        {¶15} On cross-examination, Officer Wittasek testified that he told Dedejczyk that

she could take her high heels off during the walk-and-turn, but she refused at first.        He

said that Dedejczyk had a lot of trouble getting in the starting position and she lost her

balance during the first test. She blamed it on her shoes, so she took them off. Then,

Dedejczyk “took full, full stride steps down, did an improper turn and then came back with

full steps.”     He explained that she did not walk heel-to-toe.   He also said that she stepped

off the line.

        {¶16} After conducting the three tests, Officer Wittasek concluded that he had

sufficient probable cause to arrest Dedejczyk for OVI.         The record further reveals that

Dedejczyk had a BAC of 0.143, which she does not challenge here.

        {¶17} Dedejczyk testified that she had been at the Arabica coffee shop with a group

of friends since 7:00 p.m. She left around 11:00 p.m. or midnight. When Dedejczyk

exited the parking lot, she said that she left through the main entrance, where there was no

traffic light.

        {¶18} Easa Zayed testified that he was at the Arabica with Dedejczyk on the night

she was arrested.      He said that there is no traffic light at the main exit of the Arabica

parking lot. But he testified that he does not exit that way; he exits directly onto York

Road.    On cross-examination, Zayed testified that he observed Dedejczyk drinking (but

did not specify what she was drinking).
      {¶19} The trial court denied Dedejczyk’s motion to suppress, finding Officer

Wittasek more credible than Dedejczyk.    Specifically, the trial court found

      it is a question of credibility as to where she pulled out and the officer was
      quite clear there was a red light, he saw a green light, she had a red light,
      pulled out, how far she pulled out I’m not sure if she would have gone all the
      way to the yellow and came back or just enough to block traffic and came
      back but clearly she was going to run a red light and then saw better when
      cars were closing in on her and backed in. The officer then had [an]
      obligation to pull her over and investigate.

      {¶20} The trial court further found that Officer Wittasek had reasonable suspicion to

conduct field sobriety tests and that he conducted them in substantial compliance with

NHTSA standards.

      {¶21} After the trial court denied her motion, Dedejczyk pleaded no contest to the

charges. It is from this judgment that she appealed.

                                   Standard of Review

              {¶22} Appellate review of a motion to suppress presents a mixed
      question of law and fact. When considering a motion to suppress, the trial
      court assumes the role of trier of fact and is therefore in the best position to
      resolve factual questions and evaluate the credibility of witnesses.
      Consequently, an appellate court must accept the trial court’s findings of fact
      if they are supported by competent, credible evidence.

(Internal citations omitted.) State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71, ¶ 8.

      {¶23} However, with respect to the trial court’s conclusion of law, we apply a de

novo standard of review and decide whether the facts satisfy the applicable legal standard.

Id., citing State v. McNamara, 124 Ohio App.3d 706, 707 N.E.2d 539 (4th Dist.1997).

                                   Warrantless Searches
       {¶24} In her first two assignments of error, Dedejczyk raises issues relating to

Officer Wittasek’s initial stop of her and his conducting field sobriety tests.

       {¶25} The Fourth Amendment of the United States Constitution, as well

as Article I, Section 14, of the Ohio Constitution, guarantees


       the right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated, and
       no warrants shall issue, but upon probable cause, supported by oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

       {¶26}    When a police officer stops an automobile and detains its occupants, a

“seizure” is committed within the meaning of the Fourth and Fourteenth Amendments of

the United States Constitution. Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59

L.Ed.2d 660 (1979), paragraph two of the syllabus.

       {¶27} It is well established that an officer may stop a motorist upon his or her

observation that the vehicle in question violated a traffic law. Dayton v. Erickson, 76 Ohio

St.3d 3, 11-12, 665 N.E.2d 1091 (1996). “[E]ven a de minimus traffic violation provides

probable cause for a traffic stop.” Id. at 9.

       {¶28} Although probable cause “is certainly a complete justification for a traffic

stop,” it is not required. State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d

1204, ¶ 23. So long as “an officer’s decision to stop a motorist for a criminal violation,

including a traffic violation, is prompted by a reasonable and articulable suspicion

considering all the circumstances, then the stop is constitutionally valid.” Id. at ¶ 8.

Reasonable and articulable suspicion is obviously a lower standard than probable cause.
See id. at ¶ 23. To conduct an investigatory stop, the officer must be able to point to

specific and articulable facts which, taken together with rational inferences derived from

those facts, give rise to a reasonable suspicion that the individual is engaged or about to be

engaged in criminal activity. See State v. Williams, 51 Ohio St.3d 58, 60-61, 554 N.E.2d

108 (1990). “The propriety of an investigative stop by a police officer must be viewed in

light of the totality of the surrounding circumstances.” State v. Freeman, 64 Ohio St.2d

291, 414 N.E.2d 1044 (1980), paragraph one of the syllabus.

       {¶29} Once a driver has been lawfully stopped, however, an officer may not request

a motorist to perform field sobriety tests unless the request is separately justified by a

reasonable suspicion based upon articulable facts that the motorist is intoxicated. State v.

Evans, 127 Ohio App.3d 56, 62, 711 N.E.2d 761 (11th Dist.1998), citing State v. Yemma,

11th Dist. No. 95-P-0156, 1996 Ohio App. LEXIS 3361 (Aug. 9, 1996). A court will

analyze the reasonableness of the request based on the totality of the circumstances, viewed

through the eyes of a reasonable and prudent police officer on the scene who must react to

events as they unfold. State v. Dye, 11th Dist. No. 2001-P-0140, 2002-Ohio-7158, ¶ 18.

       {¶30} Evans lists a host of factors that courts may consider to determine whether an

officer had reasonable suspicion to administer field sobriety tests under the totality of the

circumstances:

              (1) the time of day of the stop (Friday or Saturday night as opposed to,
       e.g., Tuesday morning); (2) the location of the stop (whether near
       establishments selling alcohol); (3) any indicia of erratic driving before the
       stop that may indicate a lack of coordination (speeding, weaving, unusual
       braking, etc.); (4) whether there is a cognizable report that the driver may be
       intoxicated; (5) the condition of the suspect’s eyes (bloodshot, glassy, glazed,
        etc.); (6) impairments of the suspect’s ability to speak (slurred speech, overly
        deliberate speech, etc.); (7) the odor of alcohol coming from the interior of
        the car, or, more significantly, on the suspect’s person or breath; (8) the
        intensity of that odor, as described by the officer (“very strong,[”] “strong,”
        “moderate,” “slight,” etc.); (9) the suspect’s demeanor (belligerent,
        uncooperative, etc.); (10) any actions by the suspect after the stop that might
        indicate a lack of coordination (dropping keys, falling over, fumbling for a
        wallet, etc.); and (11) the suspect’s admission of alcohol consumption, the
        number of drinks had, and the amount of time in which they were consumed,
        if given. All of these factors, together with the officer’s previous experience
        in dealing with drunken drivers, may be taken into account by a reviewing
        court in determining whether the officer acted reasonably.

Id. at fn. 2.

        {¶31} The foregoing factors are merely assistive guides in the determination of

reasonable suspicion. Accordingly, no one factor is dispositive and, moreover, the list

does not represent an exhaustive account of factors that can or should be considered. State

v. Boczar, 11th Dist. No. 2004-A-0063, 2005-Ohio-6910, ¶ 14, aff’d, 113 Ohio St.3d 148,

2007-Ohio-1251, 863 N.E.2d 155. Generally, courts approve a request to submit to field

sobriety testing only where the officer based his or her decision on a number of these

factors. Evans at 63.

                                          Initial Stop

        {¶32} In her first assignment of error, Dedejczyk argues that Officer Wittasek did

not have probable cause to stop her because she did not commit a traffic violation.        She

maintains that even accepting the trial court’s finding of fact that she attempted to make a

left turn at a red light, she asserts that she did not violate R.C. 4511.12(A) because she did

not complete the turn onto Pearl Road. She further contends that she did not make an
improper turn onto York Road because Officer Wittasek admitted on cross-examination

that she did not cross the center line of York when turning from Pearl onto York.

           {¶33} R.C. 4511.12(A) provides that “[n]o pedestrian, driver of a vehicle, or

operator of a streetcar or trackless trolley shall disobey the instructions of any traffic

control device[.]”      Officer Wittasek testified that Dedejczyk drove half way into the

intersection at a red light, stopped, and backed into the parking lot when she saw oncoming

traffic.     Although the trial court could not determine how far Dedejczyk pulled out into the

road, whether she went all the way to the yellow line or just enough to block traffic, it still

found that she pulled out into traffic against the light — enough that she actually had to

back up to get out of the way of oncoming traffic.            These facts establish sufficient

probable cause that Dedejczyk violated R.C. 4511.12(A).         The statute does not require a

completed turn.       If we were to adopt Dedejczyk’s interpretation of the statute, we would

be adding elements to it that the General Assembly did not include.

           {¶34} We note, however, that even if we agreed with Dedejczyk she did not violate

R.C. 4511.12(A) because she did not completely run the red light, Officer Wittasek still had

reasonable suspicion to stop her.      Officer Wittasek testified that he observed Dedejczyk

exit a plaza where at least one of the establishments serve alcohol at 1:00 a.m. He

observed her pull into oncoming traffic against a traffic light, stop, and then back up from

where she began.       Officer Wittasek’s testimony establishes specific and articulable facts

that support a reasonable suspicion that the driver may be impaired such that the officer

should investigate.
       {¶35} Dedejczyk further contends that she did not make an improper turn onto York

Road because Officer Wittasek admitted on cross-examination that she did not cross the

center line of York Road when turning from Pearl onto York.               Having found that

Dedejczyk violated R.C. 4511.12(A), we need not address this issue because committing

one traffic violation provides sufficient probable cause to stop a vehicle.

       {¶36} Accordingly, we conclude that Officer Wittasek’s initial stop of Dedejczyk

was lawful.   Dedejczyk’s first assignment of error is overruled.

                                    Expanding the Search

       {¶37} In her second assignment of error, Dedejczyk argues that even if the initial

stop was valid, Officer Wittasek did not have reasonable suspicion to further investigate

and conduct field sobriety tests.      Although Dedejczyk argued this in her motion to

suppress, she abandoned it at trial, informing the trial court that she was only challenging

the initial stop and whether the field sobriety tests were done in substantial compliance with

NHTSA standards.      Nonetheless, we will briefly address Dedejczyk’s argument.

       {¶38} Officer Wittasek testified that he observed Dedejczyk drive half way into

Pearl Road against a red light, and then back up when she realized traffic was coming.     He

further testified that when he initially spoke to her, he smelled a strong odor of alcohol.

He also noticed that she had glassy eyes and a slightly slurred speech.       Officer Wittasek

also asked Dedejczyk if she had been drinking.      Although Dedejczyk initially replied that

she had not, she later admitted to having two glasses of wine.
        {¶39} After reviewing the record, we conclude that Officer Wittasek’s request to

perform field sobriety tests was reasonable based on the totality of the circumstances.

        {¶40} Dedejczyk’s second assignment of error is overruled.

                                      Field Sobriety Tests

        {¶41} In her third assignment of error, Dedejczyk argues that the trial court erred

when it found that Officer Wittasek substantially complied with the NHTSA standards.

        {¶42} In order for the results of field sobriety tests to be admissible, the state is not

required to show strict compliance with testing standards, but must instead demonstrate that

the officer substantially complied with NHTSA standards. R.C. 4511.19(D)(4)(b); State

v. Clark, 12th Dist. No. CA2009-10-039, 2010-Ohio-4567, ¶ 11. “A determination of

whether the facts satisfy the substantial compliance standard is made on a case-by-case

basis.” State v. Fink, 12th Dist. Nos. CA2008-10-118, CA2008-10-119, 2009-Ohio-3538,

¶ 26.    The state may demonstrate what the NHTSA standards are through competent

testimony and/or by introducing the applicable portions of the NHTSA manual. State v.

Boczar, 113 Ohio St.3d, 2007-Ohio-1251, 863 N.E.2d 155, at ¶ 28.

        {¶43} But even if a court finds that the officer did not substantially comply with the

NHTSA standards (which would require the results of the tests to be excluded), the

officer’s testimony regarding the defendant’s performance on nonscientific field sobriety

tests is admissible under Evid.R. 701. State v. Schmitt, 101 Ohio St.3d 79, 2004-Ohio-37,

801 N.E.2d 446, ¶ 14-15.
       {¶44} Officer Wittasek testified at the suppression hearing as to his qualifications as

a police officer and to his training in conducting field sobriety testing.   He further testified

how he conducted each test upon Dedejczyk and how she performed on each test.

1.     HGN

              In conducting the HGN test, the NHTSA manual provides that “a
       police officer should instruct the suspect that [he is] going to check the
       suspect’s eyes, that the suspect should keep [his] head still and follow the
       stimulus with [his] eyes, and that the suspect should do so until told to stop.
       After these initial instructions are provided, the officer is instructed to
       position the stimulus approximately 12 to 15 inches from the suspect’s nose
       and slightly above eye level. The officer is then told to check the suspect’s
       pupils to determine if they are of equal size, the suspect’s ability to track the
       stimulus, and whether the suspect’s tracking is smooth. The officer is then
       to check the suspect for nystagmus at maximum deviation and for onset of
       nystagmus prior to 45 degrees.” The manual instructs the officer to repeat
       each of the three portions of the HGN test.

              In addition, the NHTSA guidelines list certain
                   approximate and minimum time requirements for
                   the various portions of the test. For instance,
                   when checking for smooth pursuit, the time to
                   complete the tracking of one eye should take
                   approximately four seconds. When checking for
                   distinct nystagmus at maximum deviation, the
                   examiner must hold the stimulus at maximum
                   deviation for a minimum of four seconds. When
                   checking for the onset of nystagmus prior to 45
                   degrees, the officer should move the stimulus
                   from the suspect’s eye to his shoulder at an
                   approximate speed of four seconds.

(Internal citations omitted.) Clark at ¶ 22-23.

       {¶45} Dedejczyk argues that Officer Wittasek did not substantially comply with the

NHTSA standards because (1) he did not give Dedejczyk any instructions before

performing the test, (2) he did not check for medical impairment, i.e., whether Dedejczyk’s
pupils were equal size, whether resting nystagmus existed, nor did he check for equal

tracking by both eyes, and (3) he did not count correctly for determining onset of

nystagmus prior to 45 degrees because he testified that he held the count for four seconds

once nystagmus was detected.

       {¶46} After reviewing the record, we agree that Officer Wittasek did not testify to

giving Dedejczyk instructions before performing the HGN test.       But we disagree that he

did not check for medical impairment.       Officer Wittasek testified on cross-examination

that he did check Dedejczyk for equal pupil size, resting nystagmus, and equal tracking, but

he did not note it in his report. He explained that he must not have found anything

unusual or else he would have written it in his report.

       {¶47} With respect to onset of nystagmus prior to 45 degrees, the NHTSA manual

instructs that an officer should move the stimulus toward the officer’s right “at a speed that

would take approximately four seconds for the stimulus to reach the edge of the suspect’s

shoulder,” and if nystagmus (jerking) is observed, then the officer should “stop and verify

that jerking continues.”   Officer Wittasek stated that he moved his finger to Dedejczyk’s

shoulder until he began to get “jerking of the eyes which is the nystagmus,” and then he

stopped, counted to four again, and then brought his finger back to the middle. The

manual does not specify how long an officer must hold the stimulus in verifying that

jerking continues. Thus, the fact that Officer Wittasek held it for four seconds was in

substantial compliance with the NHTSA standards.
       {¶48} Although Officer Wittasek did not testify that he gave Dedejczyk instructions

for the HGN test, we conclude that he substantially complied with the standards.

Although he was not able to complete the distinct and sustained nystagmus due to

Dedejczyk not being able to follow, he substantially complied with onset of nystagmus

prior to 45 degrees, lack smooth pursuit, and maximum deviation, finding four of the

possible six clues for the HGN test.

2.     One-Leg-Stand Test

       {¶49} In administering the one-leg-stand test, the NHTSA manual requires the

officer to instruct subjects to begin the test with their feet together and keep their arms at

their side for the entire test.   The officer must also tell the suspects that they must raise

one leg, either leg, six inches from the ground and maintain that position while counting out

loud for thirty seconds. NHTSA standards provide that the counting should be done in the

following manner: “one thousand and one, one thousand and two, until told to stop.”

Clark, 12th Dist. No. CA2009-10-039, 2010-Ohio-4567, at ¶ 36.

       {¶50} Dedejczyk argues that Officer Wittasek did not substantially comply with the

NHTSA standards because he failed to fully instruct her. Specifically, he maintains that

Officer Wittasek failed to instruct Dedejczyk that she must keep her hands to her sides at

all times during the test.   He asserts that Officer Wittasek’s failure was significant because

he testified that she held onto her skirt throughout the test.

      {¶51} Officer Wittasek testified that he had Dedejczyk stand with her feet together,

with her arms down to her sides.    He stated that he gave her instructions on how to perform
the test, and then demonstrated how she should do it.              We find Officer Wittasek’s

testimony sufficient to establish that he substantially complied with the NHTSA manual in

giving instructions for the one-leg-stand test.

3.       Walk-and-Turn Test

          {¶52} Regarding the walk-and-turn test, the NHTSA manual states that an officer is

required to first instruct the suspect of the initial positioning, which requires the suspect to

stand with his arms down at his side, and to place his left foot on a line (real or imaginary).

     The suspect’s right foot is to be placed on the line ahead of the left foot, with the heel of

the right foot against the toe of the left foot. The suspect is then told to remain in that

position while further instructions are given.     These further instructions include the

          method by which the suspect walks while touching his heel to his toe for
          every step, counting the nine steps out loud while walking down the line, and
          making a turn with small steps with one foot while keeping the other foot on
          the line. The officer is also told to demonstrate the instructions to ensure
          that the suspect fully understands.

Clark, 12th Dist. No. CA2009-10-039, 2010-Ohio-4567, at ¶ 43.

          {¶53} Dedejczyk argues that Officer Wittasek “omitted substantial portions of the

instructions required under the NHTSA manual.”            Officer Wittasek testified that during

the walk-and-turn test, he had Dedejczyk stand with her left foot in front of her right, with

her feet heel-to-toe, and keep her arms down to her side.         While she was in the starting

position, he instructed her verbally and then demonstrated the test to her. We find that

Officer Wittasek’s testimony was sufficient to establish that he substantially complied with

the NHTSA manual regarding instructions for the walk-and-turn test.
       {¶54} After reviewing Officer Wittasek’s testimony, it is clear that he did not

commit every detail of the NHTSA manual to memory, nor did he administer the three field

sobriety tests in strict compliance with every detail in the NHTSA manual.             Strict

compliance is not the standard, however.       Substantial compliance is sufficient.    R.C.

4511.19(D)(4)(b); Boczar, 113 Ohio St.3d 148, 2007-Ohio-1251, 863 N.E.2d 155.

Accordingly, we agree with the trial court that Officer Wittasek’s testimony, taken as a

whole, satisfies the substantial compliance requirement.

       {¶55} Dedejczyk’s third assignment of error is overruled.

                                 Probable Cause to Arrest

       {¶56} In her fourth assignment of error, Dedejczyk argues that there was no

probable cause to arrest her for OVI.   We disagree.

       {¶57} Because an arrest is the ultimate intrusion upon a citizen’s liberty, the

arresting officer must have more than a reasonable, articulable suspicion of criminal

activity.   He must have probable cause to believe the individual has committed a crime.

Beck v. Ohio, 379 U.S. 89, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964). In determining whether

the police had probable cause to arrest appellant for OVI, we must determine whether, at

the moment of arrest, the police had information sufficient to cause a prudent person to

believe that the suspect was driving under the influence. Id. at 91.      A probable cause

determination is based on the “totality” of facts and circumstances within a police officer’s

knowledge.     State v. Miller, 117 Ohio App.3d 750, 761, 691 N.E.2d 703 (11th Dist.1997).

 While the odor of alcohol, glassy eyes, slurred speech, and other indicia of alcohol use by
a driver are, in and of themselves, insufficient to constitute probable cause to arrest, they

are factors to be considered in determining the existence of probable cause. Kirtland Hills

v. Deir, 11th Dist. No. 2004-L-005, 2005-Ohio-1563, ¶ 16.

       {¶58} After reviewing the record in this case, we conclude that Officer Wittasek had

probable cause to arrest Dedejczyk for OVI.        He observed her pull out of a plaza —

against a traffic light — with oncoming traffic. It was 1:00 a.m. She was pulling out of

a plaza where there was at least one establishment that served alcohol.       He then followed

her and observed her make a wide left turn.     After she turned onto York Road, he stopped

her.   Upon approaching her in her car, he testified that he smelled a strong odor of alcohol

coming from her person and the car.       She had glassy eyes and slightly slurred speech.

Officer Wittasek also asked Dedejczyk if she had been drinking; she initially replied no, but

later admitted to having two glasses of wine. And Officer Wittasek performed field

sobriety tests on Dedejczyk, which she failed.       These facts support sufficient probable

cause to arrest for OVI.

       {¶59} Accordingly, Dedejczyk’s fourth assignment of error is overruled.

       {¶60} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Parma

Municipal Court to carry this judgment into execution. The defendant’s conviction having
been affirmed, any bail pending appeal is terminated.    Case remanded to the trial court for

execution of sentence.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, J., CONCURS IN PART AND DISSENTS IN PART
WITH SEPARATE OPINION



SEAN C. GALLAGHER, J., CONCURRING IN PART AND DISSENTING IN PART:

        I concur fully with the judgment and analysis of the majority in all areas except the

majority’s finding with respect to the HGN test. I would suppress those results, but the

outcome is no different, as there was ample evidence of impairment from the record in this

case.   State v. Mai, 2d Dist. No. 2005-CA-115, 2006-Ohio-1430.